                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



MICRODENTAL LABORATORIES, INC.,                   Case No. 2:21-cv-482-SI

              Plaintiff,                          OPINION AND ORDER

       v.

STEVE HOOFARD,

              Defendant.


Vanessa M. Anderson, ALCHEMY LAW LLC, P.O. Box 14752, Portland, OR 97293; and James M.
Carman, CARMAN, CALLAHAN & INGHAM LLP, 266 Main Street, Farmingdale, NY 11735.
Of Attorneys for Plaintiff.

Angela M. Ferrer, BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP, 921 SW Washington Street,
Suite 516, Portland, OR 97205. Of Attorneys for Defendant.

Michael H. Simon, District Judge.

       In its First Amended Complaint (FAC), Plaintiff MicroDental Laboratories, Inc.

(MicroDental) asserts two claims against Defendant Steve Hoofard (Hoofard). ECF 13.

MicroDental’s first claim alleges breach of two promissory notes, for which MicroDental seeks

approximately $303,000. MicroDental’s second claim alleges breach of a noncompetition

agreement, for which MicroDental seeks approximately $72,000 in damages plus preliminary

and permanent injunctive relief enforcing Hoofard’s compliance with the noncompetition



PAGE 1 – OPINION AND ORDER
agreement through February 22, 2022. Now before the Court is Plaintiff’s Motion for Temporary

Restraining Order, Preliminary Injunction, and Expedited Discovery. ECF 12. For the following

reasons, the Court denies Plaintiff’s motion.

                                             STANDARDS

        In deciding whether to grant a motion for temporary restraining order (TRO), courts look

to substantially the same factors that apply to a court’s decision on whether to issue a preliminary

injunction. See Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th

Cir. 2001). A preliminary injunction is an “extraordinary remedy that may only be awarded upon

a clear showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council,

Inc., 555 U.S. 7, 22 (2008). A plaintiff seeking a preliminary injunction generally must show

that: (1) the plaintiff is likely to succeed on the merits; (2) the plaintiff is likely to suffer

irreparable harm in the absence of preliminary relief; (3) the balance of equities tips in favor of

the plaintiff; and (4) that an injunction is in the public interest. Id. at 20 (rejecting the Ninth

Circuit’s earlier rule that the mere “possibility” of irreparable harm, as opposed to its likelihood,

was sufficient, in some circumstances, to justify a preliminary injunction).

        The Supreme Court’s decision in Winter, however, did not disturb the Ninth Circuit’s

alternative “serious questions” test. See All. for the Wild Rockies v. Cottrell, 632 F.3d 1127,

1131-32 (9th Cir. 2011). Under this test, “‘serious questions going to the merits’ and a hardship

balance that tips sharply toward the plaintiff can support issuance of an injunction, assuming the

other two elements of the Winter test are also met.” Id. at 1132. Thus, a preliminary injunction

may be granted “if there is a likelihood of irreparable injury to plaintiff; there are serious

questions going to the merits; the balance of hardships tips sharply in favor of the plaintiff; and

the injunction is in the public interest.” M.R. v. Dreyfus, 697 F.3d 706, 725 (9th Cir. 2012).




PAGE 2 – OPINION AND ORDER
       In addition, a TRO is necessarily of a shorter and more limited duration than a

preliminary injunction.1 Thus, the application of the relevant factors may differ, depending on

whether the court is considering a TRO or a preliminary injunction.2 Indeed, the two factors most

likely to be affected by whether the motion at issue is for a TRO or a preliminary injunction are

the “balancing of the equities among the parties” and “the public interest.” Finally, “[d]ue to the

urgency of obtaining a preliminary injunction at a point when there has been limited factual

development, the rules of evidence do not apply strictly to preliminary injunction proceedings.”

Herb Reed Enters., LLC v. Florida Entmt. Mgmt., Inc., 736 F.3d 1239, 1250 n.5 (9th Cir. 2013);

see also Johnson v. Couturier, 572 F.3d 1067, 1083 (9th Cir. 2009).

                                         BACKGROUND

       Hoofard is a certified dental technician and a specialist in the field of cosmetic dentistry

appliances. Hoofard owned and operated a lab in Hermiston, Oregon that fabricated dental

restorations and appliances. In December 2011, Hoofard sold that lab to MicroDental, and

MicroDental then employed Hoofard as manager of the lab under a contract with an initial three-



       1
          The duration of a TRO issued without notice may not exceed 14 days but may be
extended by a court once for an additional 14 days for good cause, provided that the reasons for
the extension are entered in the record. Fed. R. Civ. P. 65(b)(2). When a TRO is issued with
notice and after a hearing, however, the 14-day limit for TROs issued without notice does not
apply. See Pac. Kidney & Hypertension, LLC v. Kassakian, 156 F. Supp. 3d 1219, 1222 n.1 (D.
Or. 2016), citing Horn Abbot Ltd. v. Sarsaparilla Ltd., 601 F. Supp. 360, 368 n.12 (N.D.
Ill. 1984). Nevertheless, absent consent of the parties, “[a] court may not extend a ‘TRO’
indefinitely, even upon notice and a hearing.” Id. Accordingly, unless the parties agree
otherwise, a court should schedule a preliminary injunction hearing to occur not later than 28
days after the date that the court first issues a TRO.
       2
          A preliminary injunction also is of limited duration because it may not extend beyond
the life of the lawsuit. That is the role of a permanent injunction, which a court may enter as part
of a final judgment, when appropriate. A preliminary injunction, however, may last for months,
if not years, while the lawsuit progresses towards its conclusion. See Pac. Kidney, 156 F. Supp.
3d at 1222 n.2.



PAGE 3 – OPINION AND ORDER
year term (the Employment Agreement). ECF 12-2. Section 20 of the Employment Agreement

provided, among other things, that the agreement shall be governed by and construed in

accordance with the laws of the state of Oregon and that “[t]he parties hereto hereby irrevocably

submit to the exclusive jurisdiction of the courts of the State of Oregon and the federal courts of

the United States of America located in Oregon . . . over any dispute arising out of or relating to

this Agreement” (emphasis added). ECF 12-2 at 13.

       Effective December 31, 2016, MicroDental and Hoofard entered into two additional

agreements: (a) Amendment No. 1 to the Employment Agreement (ECF 12-4); and

(b) Noncompetition Agreement (ECF 12-3). In its motion for TRO and preliminary injunction,

MicroDental seeks to enforce both the Noncompetition Agreement and the prohibitions in the

Employment Agreement that restrict Hoofard from soliciting, accepting, or servicing any of

MicroDental’s customer accounts or clients through February 10, 2022.

       Among other things, Amendment No. 1 to the Employment Agreement deleted

Section 20 of the Employment Agreement in its entirety and replaced it with a new Section 20.

In the new Section 20, MicroDental and Hoofard agreed that the Employment Agreement shall

be governed by and construed in accordance with the laws of the state of Washington. More

importantly, the parties also agreed in the new Section 20(b), in relevant part, as follows:

               The parties hereto irrevocably submit to the exclusive jurisdiction
               of the courts of the State of Washington and the federal courts of
               the United States of America located in Washington, and
               appropriate appellate courts therefrom, over any dispute arising out
               of or relating to this [Employment] Agreement or any of the
               transactions contemplated hereby, and each party hereby
               irrevocably agrees that all claims in respect of such dispute or
               proceeding may be heard and determined in such courts.

ECF 12-4 at 5 (emphasis added) (Section 20(b)).




PAGE 4 – OPINION AND ORDER
        Similarly, in their 2016 Noncompetition Agreement, MicroDental and Hoofard agreed

that, among other things, the Noncompetition Agreement shall be governed by and construed in

accordance with the laws of the state of Washington. More importantly, the parties also agreed in

Section 8(b), in relevant part, as follows:

               The parties hereto irrevocably submit to the exclusive jurisdiction
               of the courts of the State of Washington and the federal courts of
               the United States of America located in Washington, and
               appropriate appellate courts therefrom, over any dispute arising out
               of or relating to this [Noncompetition] Agreement or any of the
               transactions contemplated hereby, and each party hereby
               irrevocably agrees that all claims in respect of such dispute or
               proceeding may be heard and determined in such courts.

ECF 12-3 at 5 (emphasis added) (Section 8(b)).

        There are two other sections in the Noncompetition Agreement that should be mentioned:

Section 7 and Section 4. Section 7 of the Noncompetition Agreement is titled “Dispute

Resolution.” Section 7 reads, in relevant part: “Subject to the provisions of Section 4 of this

[Noncompetition] Agreement, in the event of any dispute, claim or disagreement arising out of or

relating to this Agreement or breach thereof, the parties shall use their best efforts to settle such

disputes, claims, questions, or disagreement.” ECF 12-3 at 4 (bold in original). Section 7 further

requires the parties to consult and negotiate for 60 days. If that does not resolve the dispute, then

any remaining differences may be submitted to non-binding mediation. If, 30 days after being

submitted to non-binding mediation the dispute still remains, “either party may seek relief in any

court of competent jurisdiction, subject to the provisions of Section 8.” ECF 12-3 at 4-5 (bold in

original).

        Finally, Section 4 of the Noncompetition Agreement is titled “Specific Performance.”

After acknowledging that any breach by Hoofard of the provisions of the Noncompetition




PAGE 5 – OPINION AND ORDER
Agreement “could cause irreparable harm to Micro[Dental] or its parent company MDI,” the

parties agreed, in relevant part, as follows:

               Accordingly, notwithstanding the provisions of Section 7 of this
               [Noncompetition] Agreement, Micro[Dental] and MDI shall be
               entitled to apply for and obtain injunctive relief (temporary,
               preliminary and permanent) in order to restrain the breach or
               threatened breach of, or otherwise to specifically enforce, any of
               the provisions of the Agreement, without the requirement to post a
               bond or provide other security. Nothing herein shall be construed
               as a limitation or waiver of any other rights or remedies that may
               be available to Micro[Dental] or MDI for such breach or
               threatened breach. For emergency relief (including temporary and
               preliminary injunctive relief), an application may be made in any
               court of competent jurisdiction[.]

ECF 12-3 at 4 (bold in original) (emphasis added).

                                           DISCUSSION

       Hoofard opposes MicroDental’s motion for TRO and preliminary injunction on several

grounds. Hoofard first argues that MicroDental cannot demonstrate a likelihood of success on the

merits before this Court because MicroDental has filed its lawsuit in the wrong forum, at least

regarding the claims under the Noncompetition Agreement and the Employment Agreement,

which undergird MicroDental’s motion for TRO and preliminary injunction. The Court agrees.3




       3
          Hoofard also asserts that he has not breached either the Employment Agreement or the
Noncompetition Agreement. He presents evidence that he has not solicited or accepted work
from MicroDental’s customers and has not engaged in competition with MicroDental within the
“Restricted Territory,” a term defined in the Noncompetition Agreement. Hoofard also argues
that the restrictive covenants in the two agreements are unenforceable under Washington law
because the geographic scope is unreasonable. Further, Hoofard contends that MicroDental has
failed to show a likelihood of irreparable injury, that the equities tip in its favor, or that a
preliminary injunction would be in the public interest. The Court, however, need not resolve any
of these contested issues.



PAGE 6 – OPINION AND ORDER
       Hoofard states that Section 8(b) of the Noncompetition Agreement “unambiguously

provides that any suit arising out of the Agreement must be filed within the state of

Washington.” ECF 17 at 9. MicroDental replies:

               Micro[D]ental may seek emergency relief in an Oregon court
               without first engaging in dispute resolution under the terms of the
               Noncompetition Agreement. Section 4 of Noncompetition
               Agreement states, “notwithstanding the provisions of Section 7”
               Micro[D]ental “shall be entitled to apply for and obtain injunctive
               relief (temporary, preliminary, and permanent) in order to restrain
               the breach or threatened breach of . . . any provisions of this
               Agreement.” Section 4 further states, “For emergency relief
               (including temporary and preliminary injunctive relief) an
               application may be made in any court of competent
               jurisdiction . . .” Accordingly, Micro[D]ental may seek injunctive
               relief in this Court.

ECF 21 at 5 (ellipses in original). By invoking this provision in Section 4 of the Noncompetition

Agreement (Specific Performance) that reads “notwithstanding the provisions of Section 7,”

MicroDental misses the mark. All this provision, and its reference to Section 7, implies is that

MicroDental need not employ the otherwise mandatory negotiation and non-binding mediation

prelitigation requirements under Section 7 before seeking a TRO or preliminary injunction.

Section 4 does not say “notwithstanding the provisions of Section 8,” and Section 8 of the

Noncompetion Agreement provides for mandatory exclusive jurisdiction in the state or federal

courts in Washington.

       MicroDental’s argument, therefore, is that Section 4 allows it to seek a TRO or

preliminary injunction “in any court of competent jurisdiction” and that the United States District

Court for the District of Oregon is such a court. MicroDental’s argument would be persuasive if

Section 4 had read “notwithstanding the provisions of Section 7 or Section 8,” but it does not. It

reads only “notwithstanding the provisions of Section 7.” As the Court next discusses, it is not

the job of a court in construing a contract to add terms that are not present (such as adding “or



PAGE 7 – OPINION AND ORDER
Section 8” in Section 4) or to delete or ignore terms that are (such as deleting the word

“exclusive” in Section 8). Based on this principle, the Court concludes that based on the express

text in Section 8, the words “court of competent jurisdiction” in Section 4 do not include any

courts outside the state of Washington.

       Under Washington law, “[i]n construing a written contract, the basic principles require

that (1) the intent of the parties controls; (2) the court ascertains the intent from reading the

contract as a whole; and (3) a court will not read an ambiguity into a contract that is otherwise

clear and unambiguous.” Mayer v. Pierce Cty. Med. Bureau, Inc., 80 Wash. App. 416, 420

(1995). Further, “[i]nterpretation of an unambiguous contract is a question of law.” Id.

       Here, the Court concludes that there is no ambiguity in the Noncompetition Agreement

(or the Employment Agreement) and that the term “court of competent jurisdiction” is not

inconsistent with the mandatory exclusive jurisdiction provision in Section 8. But even if there

were an ambiguity or inconsistency, Washington law would then employ two principles that

favor Hoofard. The first principle is that “when there is an inconsistency between a general and a

specific provision, the specific provision ordinarily qualifies the meaning of the general

provision.” Id. at 423. The term “court of competent jurisdiction” is more general than the

statement: “The parties hereto irrevocably submit to the exclusive jurisdiction of the courts of the

State of Washington and the federal courts of the United States of America located in

Washington.” Thus, Washington law compels the conclusion that the only “courts of competent

jurisdiction” under the Noncompetition Agreement (and the Employment Agreement) are the

federal and state courts in Washington.

       The second principle is that “courts favor the interpretation of a writing which gives

effect to all of its provisions over an interpretation which renders some of the language




PAGE 8 – OPINION AND ORDER
meaningless or ineffective.” Id. Because Section 4 does not include any reference to Section 8 in

its “notwithstanding” text, interpreting Section 4 as urged by MicroDental would render

Section 8’s mandatory exclusive jurisdiction text meaningless. See also Klamath Water Users

Protective Ass’n v. Patterson, 204 F.3d 1206 (9th Cir. 1999), opinion amended on denial of

reh’g, 203 F.3d 1175 (9th Cir. 2000) (“A written contract must be read as a whole and every part

interpreted with reference to the whole, with preference given to reasonable interpretations. . . .

Contract terms are to be given their ordinary meaning, and when the terms of a contract are clear,

the intent of the parties must be ascertained from the contract itself.” (citation omitted)).

       The Ninth Circuit distinguishes between a forum selection clause that is mandatory and

one that is merely permissive. See N. Cal. Dist. Council of Laborers v. Pittsburg-Des Moines

Steel Co., 69 F.3d 1034 (9th Cir. 1995). Further, “the question whether the forum selection

clause is mandatory or permissive is a matter of contract interpretation.” Id. at 1036. “To be

mandatory, a clause must contain language that clearly designates a forum as the exclusive one.”

Id. at 1037. The text in Section 8(b) of the Noncompetition Agreement, which is identical to the

text in Section 20(b) of the amended Employment Agreement, satisfies this test. These forum

selection clauses contain language that clearly designate the state and federal courts in

Washington as the exclusive forums. Nothing in Section 4 of the Noncompetition Agreement is

to the contrary, especially because it expressly carves out Section 7’s mandatory negotiation and

non-binding mediation requirements when MicroDental seeks a TRO or preliminary injunction

but does not mention, let alone exclude, Section 8’s mandatory forum selection clause.4



       4
         At oral argument, MicroDental noted that the final sentence of Section 7 reads: “If the
matter has not been resolved pursuant to the aforesaid mediation procedure within thirty (30)
days of the commencement of such procedure, or such other period as the parties agree, either
party may seek relief in any court of competent jurisdiction, subject to the provisions of
Section 8.” ECF 12-3 (§ 7) (bold in original). From this, MicroDental argues that the “carve out”


PAGE 9 – OPINION AND ORDER
       In sum, MicroDental has brought its second claim for relief and its motion for TRO and

preliminary injunction in the wrong court. Accordingly, MicroDental has not shown a likelihood

of success on the merits (or even serious questions going to the merits), at least in this Court.

                                          CONCLUSION

       The Court DENIES Plaintiff’s Motion for Temporary Restraining Order, Preliminary

Injunction, and Expedited Discovery. ECF 12.

       IT IS SO ORDERED.

       DATED this 28th day of May, 2021.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




of Section 7 contained in Section 4 necessarily also carves out Section 8 from Section 4. The
Court rejects this argument. All that the final sentence in Section 7 says is that a party must wait
at least thirty days after commencing the non-binding mediation required under that section
before seeking relief from a court, which relief is subject to the provisions of Section 8, including
its mandatory forum selection clause. The express carve out of Section 7 contained in Section 4
does not carry with it, implicitly or otherwise, any carve out of Section 8 in the context of a
motion for TRO or preliminary injunction. Thus, if MicroDental wants the temporary or
preliminary relief it now seeks, it must obtain that relief from a state or federal court in
Washington.



PAGE 10 – OPINION AND ORDER
